 Case 1:20-cv-03274-VM Document 68 Filed 03/25/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
KDH CONSULTING GROUP LLC,          :
                                   :
                    Plaintiff,     :    20 Civ. 3274 (VM)
                                   :
     - against -                   :         ORDER
                                   :
ITERATIVE CAPITAL MANAGEMENT, LP, :
     et al.,                       :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      On March 24, 2021, KDH Consulting Group LLC (“Plaintiff”

or “KDH”) submitted a letter motion requesting leave to seek

the immediate return of KDH’s pro rata share of the Fund’s

assets by an order to show cause. (See Dkt. No. 66.) On March

25,   2021,    Defendants         submitted      a     letter    opposing    KDH’s

request. (See Dkt. No. 66.)

      Having reviewed the correspondence, the Court DENIES

KDH’s   request.        The     Court     is     persuaded       by   Defendants’

submission       that        resolving        KDH’s    claim     would   require

interpreting          and     applying     the    terms     of    the    parties’

contractual       agreement.           Defendants      allege     that    various

provisions       of    the     Limited    Partnership      Agreement     (“LPA”)

authorize     their         conduct,    and    although    KDH    disagrees      and

argues that the LPA does not speak to this issue, it is

apparent    in    either       event     that    any    determination       on   the

validity of Defendants’ withholding of KDH’s share requires



                                          1
 Case 1:20-cv-03274-VM Document 68 Filed 03/25/21 Page 2 of 2



recourse to, and interpretation of, the contractual language.

But    the   Court       has    previously    explained        that    it    lacks

jurisdiction over claims arising from the parties’ contract

in light of the forum-selection clause contained therein.

(See     Dkt.     No.    37.)    Moreover,      the    Court    can     exercise

jurisdiction over only KDH’s federal securities-fraud claims,

which the Court limited to conduct inducing KDH’s initial

January      2018       investment.    (See     Dkt.    No.     65.)        Because

evaluating KDH’s allegations would involve ascertaining the

validity     of     Defendants’       conduct    postdating       its       initial

investment, the allegations lack a significant connection

with the instant suit. For these reasons, the Court concludes

that KDH’s request is not appropriately directed to this

Court.

       Accordingly, it is hereby

       ORDERED that the letter motion filed by Plaintiff KDH

Consulting Group LLC (“KDH”) for leave to seek the immediate

return of KDH’s pro rata share of the Fund’s assets by an

order to show cause (Dkt. No. 66) is DENIED.


SO ORDERED.

Dated:       New York, New York
             25 March 2021

                                            ___________________________
                                                   Victor Marrero
                                                     U.S.D.J.


                                        2
